DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, FIG. 1 in the reply filed on 07/05/22 is acknowledged.
Claims 8-10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/22. Claim 12 listed by the Applicant as readable on the elected species is also withdrawn because claim 12 is directed to Species 3, FIG. 4, where the guiding structure 132 comprises a lateral structuring of a second side of the substrate 110 forming an extended optical cavity across the substrate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11, and 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Kapon et al. (US Patent 6,507,595 B1).
Regarding claim 1, Kapon discloses a Vertical Cavity Surface Emitting Laser (VCSEL) device (FIG. 5, col. 8 lines 10-14), comprising: 
a first electrical contact (204, FIG. 5, where 204 corresponds to 4 in FIG. 1, col. 5 lines 27-32); 
a substrate (207, FIG. 5, where 207 corresponds to 7 in FIG. 1, col. 5 lines 3-7); 
a second electrical contact (209, FIG. 5, where 209 corresponds to 9 in FIG. 1, col. 5 lines 27-32); 
an optical resonator (formed by 203/205, FIG. 5) arranged on a first side of the substrate; the optical resonator comprising: 
a first reflecting structure (203, FIG. 5, where 203 is an upper DBR corresponding to 3 in FIG. 1, col. 5 lines 5-9) comprising a first distributed Bragg reflector, 
a second reflecting structure (205, FIG. 5, where 205 is a lower DBR corresponding to 5, FIG. 1, col. 5 lines 5-9) comprising a second distributed Bragg reflector, 
an active layer (201, FIG. 5, where 201 corresponds to 1 in FIG. 1, col. 5 lines 4-7) arranged between the first reflecting structure and the second reflecting structure, and 
a guiding structure (210, FIG. 5, col. 8 lines 18-32) configured (i) to define a first relative intensity maximum of an intensity distribution within the active layer at a first lateral position of the optical resonator such that a first light emitting area is provided (see annotated FIG. 5 below), (ii) to define at least a second relative intensity maximum of the intensity distribution within the active layer at a second lateral position of the optical resonator such that a second light emitting area is provided (see annotated FIG. 5 below), and (iii) to reduce an intensity of the intensity distribution in between the at least two light-emitting areas during operation of the VCSEL device (see annotated FIG. 5 below), 
wherein the guiding structure is arranged within a layer stack of the first distributed Bragg reflector or the second distributed Bragg reflector and arranged within and fully enclosed by the optical resonator (210 is formed within the upper DBR 203 fully enclosed by the optical resonator, FIG. 5), 
wherein a first optical mode contributes to the first relative intensity maximum and a second optical mode, which is different from the first optical mode, contributes to the second relative intensity maximum (see annotated FIG. 5 below).

    PNG
    media_image1.png
    597
    676
    media_image1.png
    Greyscale


Regarding claim 2, Kapon discloses the guiding structure is arranged inside a layer stack of the first distributed Bragg reflector or the second distributed Bragg reflector in a vertical direction of the VCSEL device (FIG. 5).
Regarding claim 3, Kapon discloses the guiding structure is configured to reduce an intensity of at least one optical mode contributing to at least one of the first or second relative intensity maximum outside the at least the first or the second light emitting area such that a lateral extension of the light emitting areas is bound to the respective lateral position of the optical resonator (FIG. 5).
Regarding claim 4, Kapon discloses the guiding structure is configured to provide a lateral variation of a reflectivity of the first reflecting structure or the second reflecting structure parallel to the active layer (210 is selectively oxidized to provide a lateral variation of a reflectivity of the upper DBR 230, FIG. 5, col. 8 lines 20-21).
Regarding claim 7, Kapon discloses the guiding structure comprises oxidized regions within at least one layer of the first distributed Bragg reflector or the second distributed Bragg reflector (col. 8 lines 20-21), wherein the oxidized regions are arranged to reduce the intensity in between the light-emitting areas (see annotated FIG. 5 above).
Regarding claim 11, Kapon discloses the guiding structure is further configured to provide a local current confinement at the light-emitting areas (“Since the resistance areas 210 exhibit a high electrical resistance, the current flow of the charge carriers through an active region 201 is deflected so as to concentrate in those portions of active region 201 which correspond to grid openings 206,” col. 8 lines 22-26).
Regarding claim 13, Kapon discloses an optical sensor (the limitation in the preamble is considered intended use, see MPEP 2111.02 Il, and the VCSEL as taught by Kapon is capable of being used as an optical sensor) comprising the VCSEL device according to claim 1.
Regarding claim 14, Kapon discloses a mobile communication device (the limitation in the preamble is considered intended use, see MPEP 2111.02 Il, and the VCSEL as taught by Kapon is capable of being used as a mobile communication device comprising at least one optical sensor) comprising at least one optical sensor according to claim 13.
Regarding claim 15, same rejection as applied to claim 1 is maintained since the method claim 15 contains substantially the same limitations as the product claim 1.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GERLACH et al. (US PG Pub 2017/0302059 A1) (09/08/20 IDS) discloses a VCSEL comprising a guiding structure similar to the claimed invention (FIGS. 12-13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828